    Case 2:20-cr-00027-Z-BR Document 46 Filed 09/08/20                        Page 1 of 1 PageID 119



                                 IN THE I.]NITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                            AMARILLO DIVISION

UNITED STATES OF AMERICA                                   $
                                                           $
    Plaintiff,                                             $
                                                           $
V                                                          $                 2:20-CR -27 -Z-BR-(\)
                                                           $
NIKEITHA DEAN                                              $
                                                           $
    Defendant.                                             $


                         ORDER ADOPTING REPORT AND RECOMMENDATION
                                 CONCERNING PLEA OF GUILTY

           On August 21, 2020, the United States Magistrate Judge issued a Report                        and

    Recommendation Concerning Plea            of Guilty ("Report and       Recommendation")    in the above

    referenced cause. DefendantNikeithaDean filed no objections to the Report and Recommendation

    within the fourteen-day period set forth in 28 U.S.C. $ 636(bX1). The Court independently

    examined all relevant matters of record in the above referenced cause-including the elements of

    the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement-and thereby

    determined that the Report and Recommendation                    is correct. Therefore, the Report   and


    Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

    hereby FINDS that the guilty plea of Defendant Nikeitha Dean was knowingly and voluntarily

    entered; ACCEPTS the guilty plea          of Defendant Nikeitha Dean; and ADJUDGES Defendant

    Nikeitha Dean guilty of Count One in violation of           2l    U.S.C. $$ 8a1(a)(1) and 841(b)(1XC).

    Sentence     will   be imposed in accordance with the Court's sentencing scheduling order.


           SO ORDERED, September             _)6   2020.




                                                               MA        EW J.  CSMARYK
                                                               LIN        STATE DISTRICT JUDGE
